DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over D3 (US 20190037514) in view of D1 (wo 2019091052, Foreign Reference dated 3/22/2022, 70 Pages).
For claim 1, D3 discloses a user equipment (UE 200 of FIG. 19) for wireless communication (FIG. 19), comprising:
a memory (Fig. 19, Memory 220); and one or more processors memory, coupled to the memory (Fig. 19, processor 210 coupled to Memory 220), configured to:
receive, from a base station, an indication of a timing advance (TA) offset value for a frequency range operating band ([0293] “Referring to FIG. 18, the UE receives TA configuration information from a base station (S161)” in view of FIGs. 16-18); and
communicate with the base station in the frequency range operating band, in accordance with the TA offset value (FIG. 17 shows frequency range operating bands f1 and f2 and communicate based on TA offset; see [0271]-[0280]).
D3 is silent but D1, in the same field of endeavor of wireless communication, discloses the frequency range operating band is a high frequency range operating band ([0008] “In 3GPP RAN4, the UE transient time in each direction may be 10μs in below 6GHz bands and 5μs in above 6GHz bands in general. Thus, total switching time for going from DL to UL and UL to DL could be about 20μs for low bands and 10μs for high bands”, or [0067] “In some embodiments, the TA offset for 6GHz frequency band can be set by referring the case of below 6GHz or the case of above 6GHz. For example, the TA offset for 6GHz frequency band can be set as 10μs”). OOSA would be motivated to applying known technique of D1 above to the known wireless system disclosed by D3 to yield predictable result of controlling switching time from DL to UL, according to MPEP 2143(D).
Therefore, it would have been obvious to one ordinary skilled in the art (OOSA) before the effective filing date of the application to combine D3 and D1 for the benefit of controlling switching time from DL to UL ([0008] of D1).
Claim 16 is rejected because it is the corresponding method claim of claim 1 and has the same subject matter.
For claim 8, D3 discloses a user equipment (UE) for wireless communication (UE 200 in wireless communication shown by FIG. 19), comprising:
a memory (Fig. 19, Memory 220); and one or more processors memory, coupled to the memory (Fig. 19, processor 210 coupled to Memory 220), configured to:
receive, from a base station, an indication of at least one of a timing advance (TA) offset value associated with a full-duplex communication mode of the base station or a TA offset value associated with a half-duplex communication mode of the base station (FIG. 17 in view of [0293] “Referring to FIG. 18, the UE receives TA configuration information from a base station (S161)” in view of FIGs. 16 and 18; note that FIG. 17 shows both full-duplex communication mode and half-duplex communication mode; or [0011] “The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure”); and
communicate, with the base station, in accordance with at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station (FIG. 17 in view of [0271]-[0280]). 
D3 is silent but D1, in the same field of endeavor of wireless communication, discloses the frequency range operating band can be a high frequency range operating band ([0008] “In 3GPP RAN4, the UE transient time in each direction may be 10μs in below 6GHz bands and 5μs in above 6GHz bands in general. Thus, total switching time for going from DL to UL and UL to DL could be about 20μs for low bands and 10μs for high bands”, or [0067] “In some embodiments, the TA offset for 6GHz frequency band can be set by referring the case of below 6GHz or the case of above 6GHz. For example, the TA offset for 6GHz frequency band can be set as 10μs”). OOSA would be motivated to applying known technique of D1 above to the known wireless system disclosed by D3 to yield predictable result of controlling switching time from DL to UL according to MPEP 2143(D).
Therefore, it would have been obvious to one ordinary skilled in the art (OOSA) before the effective filing date of the application to combine D3 and D1 for the benefit of controlling switching time from DL to UL ([0008] of D1). 
Claim 23 is rejected because it is the corresponding method claim of claim 8 and has the same subject matter.
As to claims 2 and 17, D3 in view of D1 discloses 1 and 16, D1 further discloses wherein the high frequency range operating band includes at least one of: an operating band including frequencies from 24.25 gigahertz (GHz) to 52.6 GHz, a millimeter wave operating band, or an operating band including frequencies greater than 7.125 GHz ([0008] “In 3GPP RAN4, the UE transient time in each direction may be 10μs in below 6GHz bands and 5μs in above 6GHz bands in general).
The motivation to combine D3 and D1 are the same as the one presented in the parent claims.
As to claims 3 and 18, D3 in view of D1 discloses 1 and 16, D3 further discloses wherein the one or more processors, to receive the indication of the TA offset value for the high frequency range operating band, are configured to:
receive, from the base station, a broadcast transmission indicating the TA offset value ([0292]-[ 0298], such as [0293] “Referring to FIG. 18, the UE receives TA configuration information from a base station (S161)”).
As to claims 4 and 19, D3 in view of D1 discloses 1 and 16, wherein the one or more processors, to receive the indication of the TA offset value for the high frequency range operating band, are configured to:
receive, from the base station, a dedicated message indicating the TA offset value (D3: [0292]-[ 0298], such as [0294] “The TA configuration information is also referred to as a TA command. The TA configuration information (TA command) may be assigned for each TAG. TA configuration information for one TAG may indicate an uplink timing variance with respect to a current uplink timing of the TAG” OR D1: [0073] “the timing advance TA corresponding to the propagation delay may be sent from the network node in a TA command in a RAR message” with the motivation to combine D3 and D1 are the same as the one presented in the parent claims).
As to claims 5 and 20, D3 in view of D1 discloses 1 and 16, D3 further discloses wherein the one or more processors, to receive the indication of the TA offset value for the high frequency range operating band, are configured to:
receive, from the base station, a dynamic indication of the TA offset value ([0292]-[ 0298], such as [0294] “The TA configuration information is also referred to as a TA command. The TA configuration information (TA command) may be assigned for each TAG. TA configuration information for one TAG may indicate an uplink timing variance with respect to a current uplink timing of the TAG”).
As to claims 6 and 21, D3 in view of D1 discloses 1 and 16, D3 further discloses wherein the TA offset value is different than a default TA offset value for the high frequency range operating band ([0008] “In 3GPP RAN4, the UE transient time in each direction may be 10μs in below 6GHz bands and 5μs in above 6GHz bands in general” and [0269] “FIG. 17 illustrates an example of a TA for an existing UE in FDD and a TA for an advanced UE”).
As to claims 7 and 22, D3 in view of D1 discloses 1 and 16, D3 further discloses wherein the TA offset value is associated with a full-duplex communication mode of the base station (FIG. 17 shows both full-duplex communication mode; or [0011] “The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure”).
As to claims 9 and 24, D3 in view of D1 discloses 8 and 23, D3 further discloses wherein the one or more processors, to receive the indication of at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station, are configured to:
receive, from the base station, a broadcast transmission indicating at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station (FIG. 17 shows both full-duplex communication mode and half-duplex communication mode; also [0011] “The method includes receiving timing advance (TA) configuration information and determining an uplink transmission timing for each of the two cells on the basis of the TA configuration information. The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure”).
As to claims 10 and 25, D3 in view of D1 discloses 8 and 23, D3 further discloses wherein the one or more processors, to receive the indication of at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station, are configured to:
receive, from the base station, a dedicated message indicating at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station (FIG. 17 in view of [0293] “Referring to FIG. 18, the UE receives TA configuration information from a base station (S161)” in view of FIGs. 16 and 18; note that FIG. 17 shows both full-duplex communication mode and half-duplex communication mode; or [0269] “FIG. 17 illustrates an example of a TA for an existing UE in FDD and a TA for an advanced UE”).
As to claims 11 and 26, D3 in view of D1 discloses 8 and 23, D3 further discloses wherein the one or more processors, to receive the indication of at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station, are configured to:
receive, from the base station, a dynamic indication of at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station value ([0292]-[ 0298], such as [0294] “The TA configuration information is also referred to as a TA command. The TA configuration information (TA command) may be assigned for each TAG. TA configuration information for one TAG may indicate an uplink timing variance with respect to a current uplink timing of the TAG”; also [0011] “The method includes receiving timing advance (TA) configuration information and determining an uplink transmission timing for each of the two cells on the basis of the TA configuration information. The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure”).
As to claims 12 and 27, D3 in view of D1 discloses 8 and 23, D3 further discloses wherein the one or more processors, to receive the indication of at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station, are configured to:
receive, from the base station, scheduling information associated with a communication that is to be associated with the full-duplex communication mode or the half-duplex communication mode; and receive, from the base station, an indication of a TA offset value that is based at least in part on whether the communication is to be associated with the full-duplex communication mode or the half-duplex communication mode ([0292]-[ 0298], such as [0294] “The TA configuration information is also referred to as a TA command. The TA configuration information (TA command) may be assigned for each TAG. TA configuration information for one TAG may indicate an uplink timing variance with respect to a current uplink timing of the TAG”; also [0011] “The method includes receiving timing advance (TA) configuration information and determining an uplink transmission timing for each of the two cells on the basis of the TA configuration information. The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure”).
As to claims 13 and 28, D3 in view of D1 discloses 8 and 23, D3 further discloses wherein the one or more processors, to communicate, with the base station, in accordance with at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station, are configured to:
receive, from the base station, scheduling information associated with a communication indicating that the communication is to be associated with the full-duplex communication mode or the half-duplex communication mode; determine that the communication is associated with the TA offset value associated with the full-duplex communication mode or the TA offset value associated with the half-duplex communication mode based at least in part on the scheduling information; and apply the TA offset value associated with the full-duplex communication mode or the TA offset value associated with the half-duplex communication mode when transmitting or receiving the communication ([0292]-[ 0298], such as [0294] “The TA configuration information is also referred to as a TA command. The TA configuration information (TA command) may be assigned for each TAG. TA configuration information for one TAG may indicate an uplink timing variance with respect to a current uplink timing of the TAG”; also [0011] “The method includes receiving timing advance (TA) configuration information and determining an uplink transmission timing for each of the two cells on the basis of the TA configuration information. The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure” and [0260] “Referring to FIG. 16, a UE starts transmission of an uplink radio frame i (N.sub.TA+N.sub.TA offset)×Ts seconds before a start timing of a corresponding downlink radio frame i. N.sub.TA offset may be 0 for FDD, and N.sub.TA offset may be 624 for TDD. Ts satisfies 307200×Ts=10 milli-second (ms). N.sub.TA is a value signaled as an absolute value or relative value (increment) from a base station to the UE, and N.sub.TA offset is a value preset between the base station and the UE according to a duplexing mode (that is, FDD or TDD) of a corresponding frequency”).
As to claims 14 and 29, D3 in view of D1 discloses 8 and 23, D3 further discloses wherein the one or more processors, to receive the indication of at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station, are configured to:
receive an indication of at least one of: a set of resources associated with the full-duplex communication mode of the base station ([0292]-[ 0298], such as [0294] “The TA configuration information is also referred to as a TA command. The TA configuration information (TA command) may be assigned for each TAG. TA configuration information for one TAG may indicate an uplink timing variance with respect to a current uplink timing of the TAG”; also [0011] “The method includes receiving timing advance (TA) configuration information and determining an uplink transmission timing for each of the two cells on the basis of the TA configuration information. The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure”), or a set of resources associated with the half-duplex communication mode of the base station (see FIG. 17 with resources f1 and f2 with different communication modes).
As to claims 15 and 30, D3 in view of D1 discloses 14 and 29, D3 further discloses wherein the one or more processors, to communicate, with the base station, in accordance with at least one of the TA offset value associated with the full-duplex communication mode of the base station or the TA offset value associated with the half-duplex communication mode of the base station, are configured to:
receive, from the base station, scheduling information associated with a communication indicating one or more resources associated with the communication (FIG. 17 in view of [0292]-[ 0298], such as [0294] “The TA configuration information is also referred to as a TA command. The TA configuration information (TA command) may be assigned for each TAG. TA configuration information for one TAG may indicate an uplink timing variance with respect to a current uplink timing of the TAG”); 
determine that the one or more resources are included in the set of resources associated with the full-duplex communication mode of the base station or the set of resources associated with the half-duplex communication mode of the base station; and determine that the communication is associated with the TA offset value associated with the full-duplex communication mode or the TA offset value associated with the half-duplex communication mode based at least in part on determining that the one or more resources are included in the set of resources associated with the full-duplex communication mode of the base station or the set of resources associated with the half-duplex communication mode of the base station ( FIG. 17 in view of [0292]-[ 0298]; [0011] “The method includes receiving timing advance (TA) configuration information and determining an uplink transmission timing for each of the two cells on the basis of the TA configuration information. The plurality of cells comprises a first cell using a frequency division duplex (FDD) frame structure and a second cell using a time division duplex (TDD) frame structure” and [0008] “In 3GPP RAN4, the UE transient time in each direction may be 10μs in below 6GHz bands and 5μs in above 6GHz bands in general).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANYE WU/           Primary Examiner, Art Unit 2462